351 F.2d 470
STANDARD DREDGING CORPORATION, Appellant,v.INTER-AMERICAN CENTER AUTHORITY, Appellee.
No. 21906.
United States Court of Appeals Fifth Circuit.
Oct. 8, 1965, Rehearing Denied Nov. 11, 1965.

Raymond Greene, Miami, Fla., Robert E. Kline, Jr., Washington, D.C., Gay, Anderson & Greene, Miami, Fla., for appellant.
William W. Gibbs, Miami, Fla., Thomas C. Britton, County Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
This appeal is taken by Standard Dredging Corporation, plaintiff below, from a final summary judgment and order supplementing the same, in favor of defendant-appellee Inter-American Center Authority, an agency of the State of Florida.


2
Appellant's primary contention on appeal is that a material issue of fact existed with regard to an allegedly fraudulent failure by appellee to furnish to appellant in 1962 (when the two parties entered into a negotiated dredging contract) certain data which had been furnished by appellee to prospective bidders in 1955, including appellant.


3
Rule 56(c), Fed.R.Civ.P., provides that summary judgment shall be rendered 'if the pleadings, depositions, answers to interrogatories and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.'


4
It appears to this Court that, at the time of the entry of summary judgment by the district court, the issue of fraud had not been presented to that court by pleadings or proof.  Therefore, we feel that no genuine issue as to any material fact existed.


5
Accordingly, the action of the district court in granting summary judgment is hereby affirmed.